                 Case 2:20-mc-00286-CKD Document 9 Filed 02/24/21 Page 1 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 KURT A. DIDIER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7                                   IN THE UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          CASE NO.: 2:20-MC-00286-TLN-CKD

11                 Plaintiff,                           STIPULATION FOR FINAL ORDER OF
                                                        GARNISHMENT OF BANK ACCOUNTS;
12                              v.                      AND ORDER

13   MICHAEL MCCREE,

14                 Defendant,
15   PATELCO CREDIT UNION,
     (and its Successors and Assignees),
16
                   Garnishee.
17

18

19          The United States initiated a garnishment action against the accounts defendant Michael McCree
20 (McCree) and his wife, Debra McCree, aka Debra Fields (collectively, the McCrees), maintain at

21 garnishee Patelco Credit Union (Patelco). ECF No. 3, Writ of Continuing Garnishment (the Writ). The

22 United States initiated the action to enforce the unpaid judgment entered against McCree on September

23 27, 2018 in criminal case number 2:12-cr-000279-TLN. ECF No. 124. McCree’s judgment balance at

24 the time the Clerk of Court issued the Writ was $109,943.59 (the Judgment Balance).

25          The signatories hereto agree and stipulate to the garnishment of the McCrees’ Patelco savings
26 and checking accounts as follows:

27          1.       The United States’ garnishment action is an authorized remedy under the Federal Debt
28

     STIPULATION RE                                     1

30   GARNISHMENT; AND ORDER
                 Case 2:20-mc-00286-CKD Document 9 Filed 02/24/21 Page 2 of 4


 1 Collection Procedures Act 28 U.S.C. §§ 3001 – 3308 (FDCPA) to recover a judgment on a debt. 28

 2 U.S.C. § 3205(a).

 3          2.       Garnishee Patelco has in its possession, custody, and control, the following property
 4 belonging to the McCrees (the Accounts):

 5         Account No.               Property Type            Approximate Amount               Owner
 6          xxxx-68-00                   Savings                  $11,316.81              Michael McCree
 7          xxxx-68-10                  Checking                   $1,279.81              Michael McCree
 8          xxxx-38-00                   Savings                  $54,961.98                Debra Fields
 9               Total                                            $67,558.60
10

11 ECF No. 6, Acknowledgement of Service and Answer of Garnishee.

12          3.       McCree and the McCrees acknowledge and understand that the FDCPA affords them
13 certain rights in a garnishment proceeding. They further acknowledge that the United States served

14 them notice of their rights. ECF No. 5, Certificate of Service. McCree, as defendant, and the McCrees,

15 as community property owners of the Accounts, waive these rights, including, the right to claim

16 exemptions, to request a hearing as provided in 28 U.S.C. §§ 3202 and 3205(c)(5), and to any other

17 process to which they may be entitled under the FDCPA.

18          4.       To implement their stipulation, the United States and the McCrees agree the Court should
19 enter an order:

20                   A.     Garnishing the Accounts;
21                   B.     Directing Patelco to liquidate and pay the entire contents of the Accounts to the
22          Clerk of the Court as set forth in the accompanying order; and
23                   C.     Terminating this garnishment upon the Clerk of the Court’s receipt and posting of
24          Patelco’s payment to McCree’s Judgment Balance.
25          5.       The United States and the McCrees, in accordance with the provisions of Title 28, U.S.C.

26 Section 636(c)(1), hereby voluntarily consent to have a United States Magistrate Judge conduct all

27 further all further proceedings in this case, including trial and entry of final judgment, with direct review

28

     STIPULATION RE                                       2

30   GARNISHMENT; AND ORDER
                 Case 2:20-mc-00286-CKD Document 9 Filed 02/24/21 Page 3 of 4


 1 by the Ninth Circuit Court of Appeals, in the event an appeal is filed.

 2          6.      Debra McCree acknowledges she has had the opportunity to consult with counsel

 3 regarding this stipulation and its proposed order.

 4                                                       Respectfully submitted,

 5 FOR THE UNITED STATES OF AMERICA:

 6
                                                         McGREGOR W. SCOTT
 7                                                       United States Attorney

 8 Dated: February 22, 2021                      By:     /s/ Kurt A. Didier
                                                         KURT A. DIDIER
 9                                                       Assistant United States Attorney
10 FOR THE DEFENDANT, MICHAEL MCCREE:

11

12 Dated: February 22, 2021                              /s/ Michael McCree (by permission)
                                                         MICHAEL McCREE
13

14 FOR THE DEFENDANT’S SPOUSE, DEBRA MCCREE AKA DEBRA FIELDS:

15

16 Dated: February 22, 2021                              /s/ Debra McCree (by permission)
                                                         DEBRA McCREE aka DEBRA FIELDS
17

18 APPROVED AS TO FORM AND CONTENT:

19
     Dated: February 22, 2021                            /s/ Todd D. Leras (by permission)
20
                                                         TODD D. LERAS, ESQ., counsel for defendant
21                                                       Michael McCree

22

23

24

25

26

27

28

     STIPULATION RE                                     3

30   GARNISHMENT; AND ORDER
                  Case 2:20-mc-00286-CKD Document 9 Filed 02/24/21 Page 4 of 4


 1                                                   ORDER

 2           The Court, having reviewed the court files and the signatories’ Stipulation for Final Order of

 3 Garnishment of Bank Accounts (the Stipulation), and good cause appearing therefrom, hereby

 4 APPROVES the Stipulation. Accordingly, IT IS ORDERED that:

 5           1.      Defendant Michael McCree (McCree), and his spouse, Debra McCree aka Debra Fields’,

 6 Patelco Credit Union (Patelco) savings and checking accounts ending in the last four numbers *68-00,

 7 *68-10, and *38-00 (the Accounts), are garnished.

 8           2.      Patelco, as garnishee, is directed to liquidate and pay to the Clerk of the Court, within 21

 9 days of the filing of this order, the entire contents of the Accounts.

10           3.      Patelco shall make its payment by delivering a cashier’s check, money order,

11 or company draft made payable the Clerk of the Court and mailed to the Clerk of the Court, United

12 States District Court, 501 I Street, Suite 4-200, Sacramento, California 95814. Patelco shall state the

13 case name and number (U.S. v. McCree, Case No. 2:12-cr-00279) on the payment instrument and, if it

14 desires a payment receipt, shall include a self-addressed, stamped envelope with the payment.

15           4.      Patelco shall include with its payment, a transaction record(s) showing that

16 it has liquidated and paid to the Clerk of the Court the entire contents of the Accounts.

17           5.      This garnishment shall terminate upon the Clerk of the Court’s receipt and posting of

18 Patelco’s payment to McCree’s judgment balance, and its receipt of the transaction records described

19 above. In the interim, the Court shall retain jurisdiction to resolve matters through ancillary proceedings

20 in the case, if necessary.

21 IT IS SO ORDERED.

22

23 Dated: February 24, 2021

24                                                     _____________________________________
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                           1
     ORDER
30
